UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6997



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONALD LEE VASS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CR-94-116, CA-96-905-2)


Submitted:   September 21, 2000           Decided:   October 6, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Lee Vass, Appellant Pro Se. William David Muhr, Fernando
Groene, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Lee Vass appeals the district court’s order denying his

motions to nullify his prior 28 U.S.C.A. § 2255 (West Supp. 2000)

motions, to amend his presentence report, and to hold an evi-

dentiary hearing.   We have reviewed the record and the district

court’s opinion and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    See United States v.

Vass, Nos. CR-94-116; CA-96-905-2 (E.D. Va. June 15, 2000).*    The

motions to compel the Government to disclose information and for an

in camera viewing of the grand jury transcript are denied.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
June 14, 2000, the district court’s records show that it was
entered on the docket sheet on June 15, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2